UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
United States of America,

                                                  19 Cr. 533 (DAB)
                                                         ORDER
           v.


Richard Diver,

                      Defendant.
---------------------------------------X
DEBORAH A. BATTS, United States District Judge.



     On January 6, 2020, the Parties informed the Court that they wished

to change the status conference scheduled for January 7, 2020 to a plea

hearing. (ECF No. 18.) As both Parties should be aware, this Court’s

Individual Rules require that where a Defendant is pleading guilty

pursuant to a Pimentel letter, a copy of the Pimentel letter must be

received by Chambers no fewer than three (3) business days before the

scheduled plea.

     Accordingly, the Parties should forward the Pimentel letter to this

Court after which the Parties may go forward with the plea before a

Magistrate Judge. The Parties shall also inform this Court about the

date and time of the plea and the name of the presiding Magistrate Judge

so that this Court can forward instructions.

SO ORDERED.

DATED:     January 7, 2020
           New York, New York
